Citation Nr: 1550653	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  07-06 644A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.   Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for erectile dysfunction (ED). 

4.  Entitlement to service connection for peripheral neuropathy of the lower back area.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to a rating in excess of 30 percent for bilateral pes cavus.

8.  Entitlement to a rating in excess of 10 percent for left knee patella-femoral pain with degenerative arthritis.  

9.  Entitlement to a rating in excess of 30 percent for chronic left tennis elbow with recurrent adhesions, status post ulnar nerve transposition.

10.  Entitlement to a rating in excess of 20 percent for degenerative joint disease for the left ankle.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to December 31, 2008.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Reno, Nevada, currently has jurisdiction of the file.

In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal of the Veteran originally included claims for service connection for nerve damage in each foot and total disability based upon individual unemployability (TDIU).  In a February 2014 rating decision, the RO granted service connection for a nerve disability in each foot effective December 2008 and awarded a 20 percent rating.  The same rating decision also awarded TDIU.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for nerve damage in each foot and.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  It is not a full grant for TDIU because entitlement to TDIU is part and parcel of any claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since the period on appeal extends back before December 31, 2008, the issue of entitlement to TDIU prior to December 31, 2008 is still before the Board.

The Board notes that the RO issued rating decisions in September 2006 and March 2009, which purported to deny a claim to reopen the service connection claim for erectile dysfunction.  This is incorrect as the RO first denied the claim for service connection for erectile dysfunction in September 2005 and the Veteran timely filed a notice of disagreement in June 2006, which therefore placed the issue into appellate status.   

In March 2014, the Veteran in writing claimed service connection for a headache disability and for an increased rating for tinnitus.  In September 2014, the Veteran claimed service connection for fibromyalgia.  

The issues of service connection for a headache disability, service connection for fibromyalgia, and an increased rating for tinnitus have been raised by the record in March 2014 and September 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a low back disability, service connection for peripheral neuropathy of the lower back, service connection for erectile dysfunction, an increased rating for bilateral pes cavus, increased rating for the left knee, increased rating for the left elbow, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 2014, the Veteran stated on the record of his hearing that he wished to withdraw from his appeal the issues of service connection for peripheral neuropathy of the left lower extremity, service connection for peripheral neuropathy of the left lower extremity, and an increased rating for degenerative joint disease for the left ankle. 

2.  By a rating decision dated in May 1992, the RO originally denied a claim of service connection for a low back disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

3.  Evidence added to the record since the May 1992 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for the issues of service connection for peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left lower extremity, and an increased rating for his left ankle disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The May 1992 rating decision which denied a claim of entitlement for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the May 1992 RO denial for the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issues on Appeal

The Veteran's appeal included the issues of service connection for peripheral neuropathy of the left lower extremity, service connection for peripheral neuropathy of the right lower extremity, and an increased rating for degenerative joint disease for the left ankle.  At his hearing before the Board in August 2015, the Veteran stated on the record that he wished to withdraw these issues from his appeal. 

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran. 38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claims, the Board does not have appellate jurisdiction and the appeal as to the claims for service connection for peripheral neuropathy of the left lower extremity, service connection for peripheral neuropathy of the right lower extremity, and an increased rating for degenerative joint disease for the left ankle is dismissed.  38 U.S.C.A. § 7105
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a low back disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a low back disability was denied in a rating decision dated in May 1992.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in June 1992.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the May 1992 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his low back claim occurred in January 2005 when the Veteran filed a claim to reopen the claim for service connection for low back disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a low back disability in May 1992 because there was no evidence of a chronic disability in service and no findings of a current disability in the VA examination.  That decision was not appealed and no new and material evidence was submitted within the appeal period.  Therefore, the May 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Since the prior final rating decision in May 1992, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

The earliest indiction of a low back disability after service is April 1994, where the Veteran gave a history of low back pain since service.   The diagnosis was degenerative arthritis of the lumbar spine.  

In an undated medical history given to a private doctor, the history included low back pain.  As it appears to be an initial history and examination, other records indicate the Veteran first saw the doctor in October 1996.

In January 2005, the Veteran complained of low back pain radiating into the left hip and the back of the leg.  An X-ray demonstrated posterior facet arthritis.  

In an August 2005 statement, the Veteran attributed his current back pain and symptoms to his back complaints in service, noting he had to wear a back brace and recalled being diagnosed with degenerative arthritis at separation.  Furthermore, a podiatrist has told the Veteran that his service connected disabilities in his lower extremities have placed undue stress on his back, aggravating it. 

October 2005, a private orthopedic surgeon diagnosed mechanical back pain likely related to degenerative disc disease.

In December 2005, a physical therapist wrote that the Veteran's low back symptoms were triggered by flare-ups of his left knee pain.

To summarize the foregoing, the Veteran has submitted evidence of symptoms and complaints of the back in service and that the symptoms continued after service.  There is also evidence suggesting his service connected disabilities of the lower extremities have aggravated his back disability.  Thus, the Veteran has related the onset of his current low back disability to injury in service.  In addition, the Veteran has submitted evidence that his low back disability may have also been caused by or aggravated by one of his service connected lower extremity disabilities.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current low back disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as degenerative joint disease.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

The appeal for service connection for peripheral neuropathy of the left lower extremity, service connection for peripheral neuropathy of the right lower extremity, and an increased rating for degenerative joint disease for the left ankle is dismissed.

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent the appeal is granted.


REMAND

An August 2007 VA examination discussed whether his service connected disabilities caused or aggravated the Veteran's low back disability but the Board finds the opinion is inadequate.  It contained only the conclusion without explaining the rationale or basis behind the opinion.  In addition, as noted, the Veteran had complaints and treatment for his low back in service.  VA has not obtained an opinion as to whether the low back disability is a direct result of service including the documented complaints and treatment.  Moreover, if the VA examiner does determine that the low back disability is service connected, an opinion is needed to determine if the ilio-inguinal neuralgia is caused or aggravated or otherwise related to the low back disability.  

As to the claim for erectile dysfunction, the VA examiner in August 2007 concluded it had not resulted from the Veteran's current medications, stating he discussed them with a pharmacist and ED was not a known side effect of these medications.  The examiner, however, never listed what medications he considered.  The Veteran had subsequently submitted evidence that he has been on morphine and he has been told by one of his physicians that ED is a well-known side effect of morphine.  The examiner also did not discuss the Veteran's statements that his ED is also directly attributable to the pain from his service connected disabilities decreasing his libido.  Therefore, the Board has determined that the VA examination and opinion for ED is also inadequate.

As to the claims for increased rating for bilateral pes cavus, increased rating for the left knee disability, and increased rating for the left elbow disability, the Veteran testified at his December 2014 hearing that each of the conditions have worsened since he was last examined.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from October 2015 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Provide the Veteran with a VA foot examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the severity of his service connected pes cavus disability in accordance with VA rating criteria.

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail. The rationale for all opinions should be provided.  The examiner is asked to determine the current severity of his left knee and left elbow disabilities in accordance with VA rating criteria.

A).  As to the left knee, the examiner is specifically asked to describe:

i).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

ii).  Any ligament instability, recurrent subluxation, or lateral instability of the left knee and, if so, its severity.

B).  As to the left elbow, The VA examiner is requested to identify all orthopedic and neurological pathology related to the Veteran's service-connected left elbow disability.
 
i).  The examiner is asked to describe describe range of motion measurements for the left elbow, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left elbow disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

ii).  The examiner is asked to determine the current nature and severity of his left elbow neuropathy.  The examiner should indicate whether the neurological results are best characterized as mild, moderate, moderately severe, or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

A complete rationale for any opinion offered should be provided.

4.  Provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a low back disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance of the Veteran's complaints of back pain on several occasions while in service.  

If the examiner determines that the Veteran has an low back disability but it is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any low back disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any ilio-inguinal neuralgia disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, provide the Veteran with a VA examination for his erectile dysfunction.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has an erectile dysfunction disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of erectile dysfunction in service as the basis for a negative opinion.  The question is whether any current erectile dysfunction is related to service.  

If the examiner determines that the Veteran has an erectile dysfunction disability but it is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any erectile dysfunction disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of any medication, current or past, taken for a service-connected disability.  
The examiner is asked to discuss the clinical significance of the Veteran's evidence that erectile dysfunction is a known side effect of morphine.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

A complete rationale for any opinion offered should be provided.

6.  Provide the Veteran an evaluation by a vocational specialist to address the functional effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially fainful occupation.  When addressing the functional effects, the vocational specialist should consider the Veteran's educational and occupational history, but must not consider the Veteran's age or any non-service connected disabilities.

7.  After the development requested is completed, readjudicate the claims for service connection for a low back disability, service connection for ilio-inguinal neuralgia, increased rating for bilateral pes cavus, increased rating for the left knee disability, increased rating for the left elbow disability, and entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


